t c memo united_states tax_court gary konrad petitioner v commissioner of internal revenue respondent docket no filed date gary konrad pro_se monica e koch for respondent memorandum findings_of_fact and opinion vasquez judge in a notice_of_deficiency respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after a concession by respondent the issues for respondent concedes that petitioner is entitled to claim his daughter as a dependent therefore the amount of the deficiency remaining in controversy is dollar_figure decision are whether petitioner is entitled to a dependency_exemption deduction and a child_tax_credit for his son unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed petitioner was married to theresa konrad ms konrad until date petitioner and ms konrad had four children a k c k s l k and l w k born in and respectively on date the supreme court of the state of new york entered a judgment of divorce judgment dissolving the konrads’ marriage the judgment incorporated the open court stipulation stipulation contained within the transcript of the divorce proceedings the court awarded ms konrad sole custody of all four children petitioner was awarded visitation rights it is the practice of the court to refer to a minor by his or her initials see rule a according to the stipulation upon which petitioner relies in the event mrs konrad obtains full-time employment mr konrad and mrs konrad will split the deductions with mr konrad taking a k and s l k and mrs konrad taking c k and l w k as tax deductions on petitioner’s form_1040 u s individual_income_tax_return for dated date he claimed both s l k and l w k as dependents the remaining two children were not claimed relying on the stipulation petitioner claimed s l k and l w k because ms konrad admitted to working only or days a week neither petitioner nor ms konrad signed the judgment or the stipulation instead the court reporter signed the stipulation and the trial judge signed the judgment petitioner failed to attach to his return form_8332 release of claim to exemption for child of divorced or separated parents or any other document that conforms to its substance while respondent conceded that petitioner was entitled to claim a dependency_exemption deduction for s l k he disallowed the deduction for l w k respondent disallowed petitioner’ sec_3 the stipulation is ambiguous we presume however that the arrangement contemplated in the stipulation was that petitioner would claim all four children as dependents unless ms konrad secured full-time employment in which case petitioner would claim only a k and s l k regardless of any existing ambiguity petitioner’s claim fails to satisfy the requirements of sec_152 for the reasons stated herein therefore the dependency_exemption deduction must be disallowed dependency_exemption deduction and child_tax_credit because another taxpayer has also claimed l w k and there is no stipulation specifying in what circumstances petitioner would be able to claim l w k opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof see rule a i dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet four requirements for the taxpayer to qualify for the deduction sec_152 the pertinent factor here is the residence requirement the individual must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 during l w k resided with ms konrad thus l w k did not have the same principal_place_of_abode as petitioner for more than one-half of the taxable_year and is not petitioner’s qualifying_child under sec_152 see sec_152 a qualifying_relative must satisfy four requirements for the taxpayer to qualify for the deduction sec_152 the two pertinent requirements are that the taxpayer must provide over one-half of the individual’s support for the taxable_year and the individual must not be a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and d petitioner has not substantiated the amount of l w k ’s support from all sources in in addition petitioner has not established that l w k was not a qualifying_child of any other taxpayer eg ms konrad for see sec_152 l w k therefore is not petitioner’s qualifying_relative under sec_152 sec_152 however provides a special rule whereby a noncustodial_parent may be entitled to claim a dependency_exemption deduction for a child notwithstanding the residency requirement of sec_152 the support requirement of sec_152 and the so called tie-breaking rule_of sec_152 a child will be treated as the noncustodial parent’s qualifying_child or qualifying_relative if the following five requirements are met support --the child receives over one-half of child’s support during the calendar_year from the child’s parents sec_152 parents --the parents are divorced or legally_separated under a decree of divorce or separate_maintenance are separated under a written_separation_agreement or live apart at all times during the last months of the calendar_year id custody --the child is in the custody of one or both parents for more than one-half of the calendar_year sec_152 custodial_parent releases claim to exemption --the custodial_parent signs a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year sec_152 noncustodial_parent attaches release to return --the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year sec_152 one of the essential elements for conforming to the form and substance of form_8332 is the custodial parent’s signature on the release of the dependency_exemption to the noncustodial_parent see 114_tc_184 stating that satisfying the signature requirement is critical to the successful release of the dependency_exemption the signature of another party including the presiding judge or the parties’ attorneys is insufficient neal v commissioner tcmemo_1999_97 stating that sec_152 and the corresponding regulations require unequivocally that the signature of the custodial_parent be attached to the return of a noncustodial_parent claiming a dependency_exemption see also miller v commissioner supra pincite only the custodial parent’s signature will suffice miller v commissioner supra pincite- the stipulation and the judgment petitioner submitted do not conform to the form and substance of form_8332 petitioner failed to procure ms konrad’s signature on either the stipulation or the judgment when petitioner later attempted to procure ms konrad’s signature on form_8332 ms konrad refused the signatures of the judge and the clerk from the divorce proceeding are not adequate substitutes for ms konrad’s signature thus without her signature on a form that releases her claim to the dependency_exemption deduction petitioner failed to satisfy sec_152 and may not claim l w k for the purpose of receiving the exemption petitioner also fails to satisfy sec_152 which provides that the written declaration must be attached to the return for that taxable_year petitioner admits he did not attach form_8332 or any other document to his return accordingly l w k is not treated as petitioner's qualifying_child or qualifying_relative under sec_152 ii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because we have determined l w k is not petitioner’s qualifying_child under sec_152 nor treated as such under sec_152 petitioner is not entitled to the child_tax_credit for l w k we are not unsympathetic to petitioner’s position we also realize that the statutory requirements may seem to impose harsh results on taxpayers such as petitioner who believe they are entitled to claim the dependency_exemption deductions or child tax_credits under the conditions of a divorce decree however we are bound by the statute as it is written 87_tc_1412 brissett v commissioner tcmemo_2003_310 to reflect the foregoing decision will be entered under rule
